FILED

JAN 'i. 8 2019
UNITED STATES DISTRICT COURT Clork. U.S. D|sdict& flde ‘
FOR THE DISTRICT OF COLUMBIA COl.l|'tS fOI' the DiS'mCt 0' columb|a l
n is
JEROl\/IE WANT, )
)
Plaintiff, )
)
v ) Civil Action No. l:lS-cv-02876 (UNA)

)
)
VERlZON COMMUNICATIONS, et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se amended complaint
(“Amnd. Compl.”), emergency petition for injunctive relief, amended emergency petition for
injunctive relief, and application for leave to proceed in forma pauperis. The Court will grant the
in forma pauperis application, deny the relief requested in the emergency petitions, and dismiss
the case because the complaint fails to meet the minimal pleading requirements of Rule 8(a) of the
Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. .]arrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcrofl v. Iqbal, 556 U.S. 662, 678-79 (2()09); Ciralsky v. CIA, 355 F.3d
66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. l977). A complaint “that is excessively long, rambling, disjointed, incoherent, or full of

irrelevant and confusing material will patently fail [Rule 8(a)’s] standard, and so will a complaint
that contains an untidy assortment of claims that are neither plainly nor concisely stated, nor
meaningfully distinguished from bold conclusions, sharp harangues and personal comments.”
Jl`ggel‘ts'v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), ajj"a'sub nom. Cooper v. D.C., No. 17-7021,
2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The instant complaint falls within this category.

Plaintiff sues Verizon Communications, Oath, Inc., and Communications Workers of
America. Amnd. Compl. at 1. While far from a model in clarity, it appears that the crux of
plaintiff’ s claims arises from his disagreements with Verizon customer service over the nature and
cessation of his cable and internet services. See z`a'. at 1~5. Plaintiff brings both recognized and
unrecognized causes of action against defendants, ranging from constitutional violations to
intentional torts. He seeks injunctive relief and over $2 million in damages and justifies his
requests by stating that [sic] “AS IS TYPICAL WITH FROZEN BUREAUCRATIC
ORGANIZATIONS . . . [defendants] will continue to make mistakes but they are no longer
responsive later to customer legitimate complaints.” Id. at 5 .

Plaintiff fails to present specific factual allegations to raise his claimed causes of action
against defendants “A complaint must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.”’ Ashcrofl' v. Iqbal, 556 U.S. 662, 678 (2009), quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). As drafted, the complaint fails to meet the
minimum pleading standard set forth in Rule 8(a). Plaintiff also fails to establish entitlement to
relief or appropriate jurisdiction Therefore, this case will be dismissed A separate order

accompanies this Memorandum Opinion.

Date: January j § ,2019 %._ Q/`

United States l)istrict Judge